Citation Nr: 1315278	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  09-01 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether the prior denials of service connection for a back disability were the product of clear and unmistakable error (CUE).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from July 1979 to January 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  By this decision, the RO found that new and material evidence had not been received to reopen the back disability claim.  The RO also addressed the Veteran's allegation of CUE in that decision, as well as in the January 2009 Statement of the Case (SOC) and the January 2013 Supplemental Statement of the Case (SSOC).

The Board observes that the RO appears to have subsequently made an implicit determination that new and material evidence has been received in that the January 2013 SSOC continued the denial of service connection for a back disability, but did not specifically address the new and material evidence matter.  Despite this apparent determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The record reflects the Veteran initially requested a Travel Board hearing in conjunction with this appeal.  However, the Veteran withdrew this hearing request by a statement received in September 2011.  See 38 C.F.R. § 20.704(e) (2012).

As detailed below, the Board finds that new and material evidence has been received to reopen the back disability claim.  However, for the reasons  addressed in the REMAND portion of the decision below, the Board finds that further development is required with respect to the underlying service connection claim.  Accordingly, the claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Service connection was originally denied for a back disability (identified as back and neck pain) by a March 1986 rating decision.  That decision was subsequently upheld by a June 1988 Board decision.

2.  An August 1992 rating decision confirmed and continued the prior denial of service connection for a back disability.  That decision was subsequently upheld by a July 1995 Board decision.

3.  Rating decisions promulgated in April 2001, November 2001, December 2002, March 2004, and February 2007, found, in part, that new and material evidence had not been received to reopen a claim of service connection for a back disability.  The Veteran was informed of these decisions, including his right to appeal.  Although the Veteran submitted additional evidence following these decisions, he did not submit a Notice of Disagreement (NOD) until March 2008.

4.  New and material evidence was not received within the appeal period of the April 2001, November 2001, December 2002, March 2004, and/or February 2007 rating decisions.

5.  Claims of CUE in prior Board decisions must be made directly to the Board, and nothing in the record reflects the Veteran made any such claim.

6.  The Veteran has not identified any specific error of fact or law in the prior denials of service connection for a back disability nor how the decisions would have been manifestly different but for the alleged error.

7.  The evidence received since the last prior denial of service connection for a back disability was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  Because the pleading requirements for revision of a final decision based on CUE have not been met with regards to the claim of service connection for a back disability, this issue must be dismissed without prejudice to refiling.  38 U.S.C.A. § 7111 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.105, 20.1400, 20.1404(b) (2012); Russell v. Principi, 3 Vet. App. 310 (1992) (en banc); Fugo v. Brown, 6 Vet. App. 40 (1993), en banc review denied, Fugo v. Brown, 6 Vet. App. 162 (1994).  

2.  New and material evidence having been received to reopen the claim of entitlement to service connection for a back disability, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes, however, that the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to claims of CUE in prior Board decisions or in prior rating decisions.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  Thus, further discussion about notification and assistance is unnecessary in this case. 

The Board further notes that, for the reasons detailed below, it concludes that new and material evidence has been received to reopen the previously denied back disability claim.  Accordingly, no further discussion of the VCAA is required with respect to this aspect of his appeal as any deficiency has been rendered moot.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Historically, service connection was originally denied for a back disability (identified as back and neck pain) by a March 1986 rating decision.  That decision was subsequently upheld by a June 1988 Board decision.  Thereafter, an August 1992 rating decision confirmed and continued the prior denial of service connection for a back disability.  That decision was subsequently upheld by a July 1995 Board decision.  Rating decisions promulgated in April 2001, November 2001, December 2002, March 2004, and February 2007, found, in part, that new and material evidence had not been received to reopen a claim of service connection for a back disability.  The Veteran was informed of these decisions, including his right to appeal.  Although the Veteran submitted additional evidence following these decisions, he did not submit a NOD until March 2008.  For the reasons detailed below, the Board finds that new and material evidence was not received within the appeal period of the April 2001, November 2001, December 2002, March 2004, and/or February 2007 rating decisions.  The Board also notes that 38 C.F.R. § 20.304 provides that the submission of additional evidence does not extend the time limit for appeal.  Therefore, all of these prior denials are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.

I.  CUE

Under 38 C.F.R. § 3.105(a), "[p]revious determinations which are final and binding ...will be accepted as correct in the absence of clear and unmistakable error."  A decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  Similarly, a Board decision is subject to revision on the grounds of CUE and must be reversed or revised if evidence establishes such error.  See 38 U.S.C.A. § 7111(a). 

In this case, the Veteran has alleged that the denial of his claim of service connection for a back disability was the product of CUE.  However, as detailed above, this claim was the subject of multiple prior decisions.  The Veteran has not identified which decision he believes contained CUE.

In regard to the original denial of service connection for a back disability by the March 1986 rating decision, the Board reiterates that this decision was upheld by a June 1988 Board decision.  Similarly, the August 1992 rating decision was upheld by a July 1995 Board decision.  As such, the Board decisions subsumed the underlying rating decisions.  The allegations of CUE can only be applied to the Board decisions and not the underlying rating decisions. 

Claims of CUE in prior Board decisions must be made directly to the Board.  See 38 C.F.R. §§ 20.1400, 20.1404.  Here, nothing in the record reflects the Veteran made any such claim directly to the Board.  

The Board further notes that Veteran has not identified any specific error in the prior denials of service connection for a back disability, nor how the decision(s) would have been manifestly different but for the alleged error.  Claims of CUE in both prior Board and rating decision require such specific arguments.  For example, 38 C.F.R. § 20.1404(b) provides that for a claim of CUE in a prior Board decision, the motion must set forth clearly and specifically the alleged CUE, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement of the previous sentence.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to filing under this subpart. 

Similarly, in Russell v. Principi, 3 Vet. App. 310 (1992) (en banc);  Fugo v. Brown, 6 Vet. App. 40 (1993), en banc review denied, Fugo v. Brown, 6 Vet. App. 162 (1994); and other decisions, the Court has emphasized that merely to aver that there was CUE in a rating decision is not sufficient to raise the issue.  The Court has further held that simply to claim CUE on the basis that previous adjudications had improperly weighed the evidence can never rise to the stringent definition of CUE.

In this case, the Veteran has only made a general allegation of CUE; he has not identified any specific error of fact or law in any of the prior denials of his back disability claim nor how the decision(s) would have been manifestly different but for the alleged error.  As already stated, he has not specifically identified which decision(s) he believes contains CUE.  Because the pleading requirements for revision of a final decision based on CUE have not been met with regards to the claim of service connection for a back disability, the CUE claim must be dismissed without prejudice to refiling.

II.  New and Material Evidence

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The evidence of record through the last prior denial in February 2007 includes statements from the Veteran, his service treatment records, and post-service medical records which cover a period through 2006.  In pertinent part, the Veteran has contended, in essence, that he incurred a chronic back disability while on active duty.

The Veteran's service treatment records reflect that his spine was clinically evaluated as normal on his October 1978 enlistment examination.  He also indicated he had not experienced recurrent back pain on a concurrent Report of Medical History.  He was subsequently treated for complaints of low back pain of 2 days duration in January 1984.  He reported that he hurt his back while lifting a box.  Spastic muscle tenderness and tightening was noted, and he was assessed with low back pain with muscle spasm.  Thereafter, he was treated for left anterior chest pain radiating around to the back in August 1984, which was assessed as muscular spasm.  

Although no separation examination appears to be of record, an April 1985 VA medical examination diagnosed chronic myositis, cervical and lumbosacral spine, with soft tissue rheumatism requiring cyclic therapy after onset in the summer of 1981.  However, no specific impairment was noted on the physical examination itself, and X-rays were within normal limits.

The record also reflects the Veteran underwent a period of VA hospitalization from December 1985 to January 1986 due to lumbosacral strain.

The March 1986 rating decision denied service connection finding that although the Veteran was treated on active duty for complaints of neck and back pain, the conditions were apparently acute and resolved with treatment.  It was also noted that current VA medical examination showed that the back was essentially within normal limits.

The June 1988 Board decision also noted that the Veteran was seen on numerous occasions during service for complaints of low back and neck pain, and that he was treated for these complaints after service.  However, no definitive diagnosis was established for either a neck or back disorder.  The Board also found that VA medical examinations had not shown the presence of an identifiable, ongoing disorder of the neck or back.  Therefore, the Board was of the opinion that the evidence was insufficient for service connection for a chronic disability manifested by neck and back pain.

Following the June 1988 Board decision, additional medical records were added to file showing, in part, treatment for back and neck problems.  However, the July 1995 Board decision, as well as the subsequent rating decisions, essentially found that new and material evidence had not been received in that there was no medical evidence relating the etiology of the Veteran's current back complaints to service.

In this case, the evidence received following the February 2007 rating decision includes a private medical statement dated in March 2008 from J. R. H., D.C. (hereinafter, "Dr. H"), who noted that the Veteran presented for evaluation and treatment of pain in his neck and back in March 2007; that he indicated he had had neck and back pain for over 20 years; that he had provided some prior medical records that appeared to be from his time in the military, as well as other documentation from November 2003.  Based upon these records, Dr. H stated that "[i]nferes from her review of the patient's medical records from his military service and from the Veterans Administration following his military service that his neck and back pain complains far of an ongoing and chronic nature."

The Board acknowledges that the specific wording of Dr. H's opinion is not entirely clear.  Nevertheless, it does provide some support for a finding that a chronic back disability originated while on active duty.  Even if the specific wording is not sufficient to warrant a grant of service connection at this time, it does appear to warrant further clarification in the form of a competent medical examination and opinion as to whether the current disability originated while on active duty to include the in-service complaints of back pain documented in the service treatment records.  See Shade, supra.  Moreover, the Board reiterates that the evidence submitted to reopen a claim is presumed to be true without regard to the other evidence of record.  See Justus, supra.  Therefore, the Board finds that the evidence received since the last prior denial of service connection for a back disability was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  As such, new and material evidence has been received pursuant to 38 C.F.R. § 3.156(a), and the claim is reopened.

Adjudication of the Veteran's appeal does not end with the determination that new and material evidence has been received.  The Board must now address the merits of the underlying service connection claim.  In the adjudication that follows, the presumption that the evidence submitted to reopen the claim is true without regard to the other evidence of record no longer applies.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required with respect to the underlying service connection claim.

The Board further notes, in regard to the additional evidence submitted by the Veteran following the rating decisions promulgated in April 2001, November 2001, December 2002, March 2004, and February 2007, that Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  However, the evidence submitted by the Veteran during the appeal period(s) of these decisions consisted primarily of additional medical records documenting treatment for his complaints of back pain.  Such evidence had been of record since the time of the original denial in March 1986.  Nothing in these records shows a competent medical opinion indicating a chronic back disability originated in service until the March 2008 statement from Dr. H., which was dated and received by VA more than one year after the date of notification of the February 2007 rating decision.  Therefore, the evidence received within the appeal period was cumulative and redundant of that which was previously of record.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (Medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence).  Consequently, the Board concludes that new and material evidence was not received within the appeal period(s) of these decisions.


ORDER

The Veteran's claim of CUE in the prior denial(s) of service connection for a back disability is dismissed without prejudice to refilling.

New and material evidence having been received to reopen the claim of entitlement to service connection for a back disability, the claim is reopened.  To this extent only, the benefit sought on appeal is allowed.


REMAND

In this case, the Board finds that it is not clear from the record whether the Veteran's current back disability originated while on active duty, to include the documented in-service complaints for back pain noted in the service treatment records.  Although the March 2008 statement from Dr. H. provides some support, the specific phrasing used is confusing and unclear.  Therefore, the Board finds that a remand is required in order to accord the Veteran a VA medical examination which does adequately address the nature and etiology of his back disability.  See McLendon, supra; Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with a reopened claim for a benefit which was previously disallowed, as is the case here, the claim shall be denied.

The Board further finds that any outstanding treatment records regarding the Veteran's back disability should be obtained while this case is on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service back symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his back since January 2013.  After securing any necessary release, the AMC/RO should obtain those records not on file.

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to determine the current nature and etiology of his back disability.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any current back disability found to be present was incurred in, aggravated by, or otherwise the result of his active service.

A complete rationale for any opinion expressed must be provided, and must reflect consideration of the in-service complaints for back problems documented in the service treatment records.

4.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a SSOC which addresses all of the evidence obtained after the issuance of the last SSOC in January 2013, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


